Exhibit 10.2

FIRST AMENDMENT TO THE
UNITED SURGICAL PARTNERS INTERNATIONAL, INC.
2001 EQUITY-BASED COMPENSATION PLAN

             THIS FIRST AMENDMENT is effective June 7, 2001 and is made by
United Surgical Partners International, Inc., a Delaware corporation (the
“Corporation”).

WITNESSETH:

             WHEREAS, the Corporation sponsors the United Surgical Partners
International, Inc. 2001 Equity-Based Compensation Plan (the “Equity
Compensation Plan”) for the benefit of its eligible employees and their
beneficiaries;

             WHEREAS, pursuant to Section 10(c) of the Equity Compensation Plan
the Board of Directors of the Corporation (the “Board”) may amend or alter the
Equity Compensation Plan without the consent of stockholders or participants,
except that any such amendment or alteration, including any increase in any
share limitation, shall be subject to the approval of the Corporation’s
stockholders not later than the annual meeting next following such Board action
if such stockholder approval is required by any federal or state law or
regulation or the rules of the National Association of Securities Dealers, Inc.
Automated Quotations, Inc., and the Board may otherwise, in its discretion,
determine to submit other such changes to the Equity Compensation Plan to
stockholders for approval; provided that, without the consent of an affected
participant, no such Board action may materially and adversely affect the rights
of such participant under any previously granted and outstanding award;

             WHEREAS, pursuant to Section 2(n) of the Equity Compensation Plan,
the Equity Compensation Plan will be effective as of the date of the
consummation of a firm commitment underwritten public offering of the common
stock of the Corporation for cash;

             WHEREAS, the Board believes it is in the best interests of the
Corporation and the participants under the Equity Compensation Plan to specify
with particularity the effective date of the Equity Compensation Plan;

             WHEREAS, pursuant to Section 2(r) of the Equity Compensation Plan,
“Fair Market Value” of a share of common stock issued on a particular day is
defined; and

             WHEREAS, the Board believes it is in the best interest of the
Corporation and participants under the Equity Compensation Plan to amend the
definition of Fair Market Value under the Equity Compensation Plan.

             NOW, THEREFORE, the Equity Compensation Plan is hereby amended as
follows:

  1. Section 2(n) is hereby amended in its entirety, effective June 7, 2001, to
read as follows:                        (n)        “Effective Date” means the
date of a firm commitment underwritten public offering of the Stock for cash,
which date is June 7, 2001.             2. Section 2(r) is hereby amended in its
entirety, effective June 7, 2001, to read as follows:                       
(r)         “Fair Market Value” of a share of Stock means, for a particular day,
the opening sales price on such business day as reported by the National
Association of Securities Dealers, Inc. Automated Quotations, Inc. National
Market System or, if no such sale takes place on that day, the opening sales
price so reported on the last business day before the date in question.  If the
Board determines in good faith that such price is not indicative of the fair
value of the Stock, then the value determined in good faith by the Committee
shall be the Fair Market Value, which determination shall be conclusive for all
purposes.  

 

             NOW, THEREFORE, be it further provided that, except as provided
above, the Equity Compensation Plan shall continue to read in its current state.

             IN WITNESS WHEREOF, this First Amendment has been executed by a
duly authorized officer of the Corporation as of the effective date and
effective as set forth herein.

  UNITED SURGICAL PARTNERS INTERNATIONAL, INC.,
a Delaware corporation         By: /s/ John J. Wellik

  Name: John J. Wellik

  Title: Vice President

 

 

 